UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended: September 30, 2007 or []Transition report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 36-2678171 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: 312-346-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes:xNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:¨ No:x Class Shares Outstanding September 30, 2007 Common Stock / $1 par value 230,404,322 There are 33 pages in this report OLD REPUBLIC INTERNATIONAL CORPORATION Report on Form 10-Q / September 30, 2007 INDEX PAGE NO. PART IFINANCIAL INFORMATION: CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 – 10 MANAGEMENT ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 11 – 29 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 30 CONTROLS AND PROCEDURES 30 PART IIOTHER INFORMATION: ITEM 1A – RISK FACTORS 31 ITEM 6 – EXHIBITS 31 SIGNATURE 32 EXHIBIT INDEX 33 2 Old Republic International Corporation and Subsidiaries Consolidated Balance Sheets ($ in Millions, Except Share Data) (Unaudited) September 30, December 31, 2007 2006 Assets Investments: Available for sale: Fixed maturity securities (at fair value)(cost: $7,293.1 and $6,873.8) $ 7,274.0 $ 6,832.6 Equity securities (at fair value)(cost: $596.8 and $534.7) 760.9 669.1 Short-term investments (at fair value which approximates cost) 464.5 493.6 Miscellaneous investments 58.5 52.7 Total 8,558.1 8,048.1 Other investments 8.1 7.9 Total investments 8,566.2 8,056.1 Other Assets: Cash 90.5 71.6 Securities and indebtedness of related parties 17.0 21.8 Accrued investment income 105.6 102.9 Accounts and notes receivable 936.1 962.1 Federal income tax recoverable: Current - 15.5 Prepaid federal income taxes 536.5 468.4 Reinsurance balances and funds held 71.7 74.2 Reinsurance recoverable: Paid losses 68.3 58.6 Policy and claim reserves 2,181.6 2,172.7 Deferred policy acquisition costs 253.5 264.9 Sundry assets 345.6 342.9 4,606.8 4,556.1 Total Assets $ 13,173.1 $ 12,612.2 Liabilities, Preferred Stock, and Common Shareholders' Equity Liabilities: Losses, claims and settlement expenses $ 5,908.4 $ 5,534.7 Unearned premiums 1,268.6 1,209.4 Other policyholders’ benefits and funds 189.6 188.6 Total policy liabilities and accruals 7,366.7 6,932.8 Commissions, expenses, fees and taxes 232.7 243.5 Reinsurance balances and funds 313.3 314.4 Federal income tax payable: Current 9.7 - Deferred 462.7 469.4 Debt 93.8 144.3 Sundry liabilities 129.7 138.4 Commitments and contingent liabilities Total Liabilities 8,609.1 8,243.0 Preferred Stock Convertible preferred stock (1) - - Common Shareholders’ Equity Common stock (1) 231.9 231.0 Additional paid-in capital 341.6 319.5 Retained earnings 3,917.5 3,773.9 Accumulated other comprehensive income 101.1 44.6 Treasury stock (at cost) (1) (28.3 ) - Total Common Shareholders’ Equity 4,563.9 4,369.2 Total Liabilities, Preferred Stock, and Common Shareholders’ Equity $ 13,173.1 $ 12,612.2 (1) At September 30, 2007 and December 31, 2006, there were 75,000,000 shares of $0.01 par value preferred stock authorized, of which no shares were outstanding. As of the same dates, there were 500,000,000 shares of common stock, $1.00 par value, authorized, of which 230,404,322 at September 30, 2007 and 231,047,890 at December 31, 2006 were issued and outstanding. At September 30, 2007 and December 31, 2006, there were 100,000,000 shares of Class B Common Stock, $1.00 par value, authorized, of which no shares were issued. Common shares classified as treasury stock were 1,566,100 and 0 as of September 30, 2007 and December 31, 2006, respectively. See accompanying Notes to Consolidated Financial Statements. 3 Old Republic International Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) ($ in Millions, Except Share Data) Quarters Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Net premiums earned $ 870.1 $ 806.0 $ 2,537.4 $ 2,372.1 Title, escrow, and other fees 50.9 63.2 166.7 189.3 Total premiums and fees 921.1 869.2 2,704.2 2,561.5 Net investment income 95.1 85.6 280.4 250.9 Other income 9.6 7.7 31.1 26.2 Total operating revenues 1,025.9 962.6 3,015.7 2,838.8 Realized investment gains 3.9 2.2 20.3 17.9 Total revenues 1,029.8 964.9 3,036.0 2,856.7 Benefits, Claims and Expenses: Benefits, claims, and settlement expenses 609.9 399.8 1,496.3 1,136.1 Dividends to policyholders 1.9 2.0 6.9 5.2 Underwriting, acquisition, and other expenses 381.8 391.3 1,168.8 1,180.0 Interest and other charges 1.1 2.4 6.0 7.7 Total expenses 994.8 795.7 2,678.1 2,329.2 Income before income taxes 35.0 169.1 357.9 527.4 Income Taxes (Credits): Current 44.8 41.1 133.0 129.0 Deferred (39.0 ) 11.8 (27.2 ) 38.2 Total 5.8 52.9 105.7 167.2 Net Income $ 29.2 $ 116.1 $ 252.1 $ 360.2 Net Income Per Share: Basic $ .13 $ .50 $ 1.09 $ 1.56 Diluted $ .12 $ .50 $ 1.08 $ 1.55 Average shares outstanding: Basic 231,014,468 230,470,356 231,672,204 230,456,409 Diluted 232,298,642 232,517,359 233,448,109 232,551,819 Dividends Per Common Share: Cash $ .160 $ .150 $ .470 $ .440 See accompanying Notes to Consolidated Financial Statements. 4 Old Republic International Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) ($ in Millions) Quarters Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income as reported $ 29.2 $ 116.1 $ 252.1 $ 360.2 Other comprehensive income (loss): Foreign currency translation adjustment 7.4 - 18.9 5.2 Unrealized gains (losses) on securities: Unrealized gains arising during period 106.5 142.3 75.9 19.7 Less: elimination of pretax realized gains included in income as reported 3.9 2.2 20.3 17.9 Pretax unrealized gains on securities carried at market value 102.5 140.1 55.6 1.7 Deferred income taxes 35.8 49.0 19.4 .6 Net unrealized gains on securities 66.6 91.0 36.2 1.1 Amortization of pension loss and prior servicecost included in net periodic pension cost, net of deferred income taxes .4 - 1.3 - Net adjustments 74.5 91.1 56.4 6.3 Comprehensive income $ 103.8 $ 207.2 $ 308.6 $ 366.6 See accompanying Notes to Consolidated Financial Statements. 5 Old Republic International Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) ($ in Millions) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 252.1 $ 360.2 Adjustments to reconcile net income to net cash provided by operating activities: Deferred policy acquisition costs 13.7 (5.5 ) Premiums and other receivables 26.4 (24.7 ) Unpaid claims and related items 400.7 233.9 Other policyholders’ benefits and funds 20.7 49.2 Income taxes (1.9 ) (97.1 ) Prepaid federal income taxes (68.1 ) 77.3 Reinsurance balances and funds (8.9 ) (65.3 ) Realized investment gains (20.3 ) (17.9 ) Accounts payable, accrued expenses and other 28.3 47.2 Total 642.7 557.1 Cash flows from investing activities: Fixed maturity securities: Maturities and early calls 537.6 440.9 Sales 27.0 68.3 Sales of: Equity securities 73.3 18.6 Other items - net 13.0 29.4 Purchases of: Fixed maturity securities (986.7 ) (406.9 ) Equity securities (123.8 ) (51.1 ) Other items - net (24.3 ) (30.7 ) Net decrease (increase) in short-term investments 30.3 (546.0 ) Other - net (.8 ) (3.6 ) Total (454.2 ) (481.3 ) Cash flows from financing activities: Issuance of debentures and notes 81.3 2.0 Issuance of common shares 14.0 11.8 Redemption of debentures and notes (131.3 ) (.7 ) Dividends on common shares (108.5 ) (101.2 ) Purchase of treasury shares (28.3 ) - Other - net 3.3 1.0 Total (169.5 ) (87.0 ) Increase (decrease) in cash 18.9 (11.2 ) Cash, beginning of period 71.6 68.3 Cash, end of period $ 90.5 $ 57.0 Supplemental cash flow information: Cash paid during the period for:Interest $ 5.6 $ 5.2 Income taxes $ 107.2 $ 263.3 See accompanying Notes to Consolidated Financial Statements. 6 OLD REPUBLIC INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ in Millions, Except Share Data) 1. Accounting Policies and Basis of Presentation: The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles (“GAAP”) as described in the Company’s latest annual report to shareholders or otherwise disclosed herein. The financial accounting and reporting process relies on estimates and on the exercise of judgment, but in the opinion of management all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the results were recorded for the interim periods. Amounts shown in the consolidated financial statements and applicable notes are stated (except as otherwise indicated and as to share data) in millions, which amounts may not add to totals shown due to truncation. Necessary reclassifications are made in prior periods’ financial statements whenever appropriate to conform to the most current presentation. In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48) which became effective for the Company in the first quarter of 2007. FIN 48 provides recognition criteria and a related measurement model for uncertain tax positions taken or expected to be taken in income tax returns. FIN 48 requires that a position taken or expected to be taken in a tax return be recognized in the financial statements when it is more likely than not that the position would be sustained upon examination by tax authorities. The Company’s unrecognized tax benefits, including interest and penalty accruals, are not considered material to the consolidated financial statements and did not change significantly upon the adoption of FIN 48. There are no tax uncertainties that are expected to result in significant increases or decreases to unrecognized tax benefits within the next twelve month period. The Company views its income tax exposures as consisting of timing differences whereby the ultimate deductibility of a tax position is highly certain but the timing of its deductibility is uncertain. Such differences relate principally to the timing of deductions for loss and premium reserves. As in prior examinations, the Internal Revenue Service (IRS) could assert that claim reserve deductions were overstated thereby reducing taxable income in any particular year. The Company believes that it establishes its reserves fairly and consistently at each balance sheet date, and that it would succeed in defending its tax position in these regards. Because of the impact of deferred tax accounting, other than possible interest and penalties, the possible accelerated payment of tax to the IRS would not affect the annual effective tax rate. The Company classifies interest and penalties as income tax expense in the consolidated statement of income. The IRS has audited the Company’s consolidated Federal income tax returns through year end 2003 and no significant adjustments ultimately resulted. 2. Common Share Data: (a) Earnings Per Share - The following table provides a reconciliation of the income and number of shares used in basic and diluted earnings per share calculations. Quarters Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Numerator: Net Income $ 29.2 $ 116.1 $ 252.1 $ 360.2 Numerator for basic earnings per share - income available to common stockholders 29.2 116.1 252.1 360.2 Numerator for diluted earnings per share - income available to common stockholders after assumed conversions $ 29.2 $ 116.1 $ 252.1 $ 360.2 Denominator: Denominator for basic earnings per share - weighted-average shares (1) 231,014,468 230,470,356 231,627,204 230,456,409 Effect of dilutive securities – stock options 1,284,174 2,047,003 1,820,905 2,095,410 Denominator for diluted earnings per share - adjusted weighted-average shares and assumed conversions (1) 232,298,642 232,517,359 233,448,109 232,551,819 Earnings per share:Basic $ .13 $ .50 $ 1.09 $ 1.56 Diluted $ .12 $ .50 $ 1.08 $ 1.55 (1) Common share data has been retroactively adjusted to reflect all stock dividends and splits declared through September 30, 2007. 7 3. Unrealized Appreciation/(Depreciation) of Investments: Cumulative net unrealized gains on investments included in a separate account in common shareholders’ equity amounted to $102.7 at September 30, 2007. Unrealized appreciation of investments, before applicable deferred income taxes of $55.2 at September 30, 2007 included gross unrealized gains and (losses) of $241.5 and $(83.5), respectively. For the nine months ended September 30, 2007 and 2006, net unrealized appreciation (depreciation) of investments, net of deferred income tax credits, amounted to $36.2 and $1.1, respectively. 4. Pension Plans: The Company has three defined benefit pension plans covering a portion of its work force. The three plans are the Old Republic International Salaried Employees Restated Retirement Plan (the Old Republic Plan), the Bituminous Casualty Corporation Retirement Income Plan (the Bituminous Plan) and the Old Republic National Title Group Pension Plan (the Title Plan). The plans are defined benefit plans pursuant to which pension payments are based primarily on years of service and employee compensation near retirement. All three plans are closed to new participants. It is the Company’s policy to fund the plans’ costs as they accrue. Plan assets are comprised principally of bonds, common stocks and short-term investments. The measurement dates used to determine pension measurements are December 31 for the Old Republic Plan and the Bituminous Plan and September 30 for the Title Plan. The components of estimated net periodic pension cost for the plans consisted of the following: Quarters Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Service cost $ 2.3 $ 2.3 $ 7.1 $ 6.9 Interest cost 3.4 3.2 10.2 9.6 Expected return on plan assets (3.9 ) (3.6 ) (11.9 ) (11.0 ) Recognized loss .8 .8 2.4 2.4 Net cost $ 2.6 $ 2.6 $ 7.8 $ 7.9 The companies made cash contributions of $5.0 to their pension plans in the third quarter 2007 and do not expect to make any cash or non-cash contributions to their pension plans in the fourth quarter 2007. 5. Information About Segments of Business: The Company is engaged in the single business of insurance. It conducts its operations through three major regulatory segments, namely its General Insurance (property and liability insurance), Mortgage Guaranty and Title Insurance Groups. The results of a small life & health insurance business are included with those of its corporate and minor service operations. Each of the Company’s segments underwrites and services only those insurance coverages which may be written by it pursuant to state insurance regulations and corporate charter provisions. Segment results exclude net realized investment gains or losses as these are aggregated in consolidated totals. The contributions of Old Republic’s insurance industry segments to consolidated totals are shown in the following table. 8 Quarters Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 General Insurance Group: Net premiums earned $ 549.5 $ 492.7 $ 1,611.4 $ 1,425.7 Net investment income and other income 70.0 58.4 210.1 173.8 Total revenues before realized gains or losses $ 619.5 $ 551.1 $ 1,821.5 $ 1,599.6 Income before taxes and realized investment gains or losses (1) $ 112.7 $ 96.0 $ 324.5 $ 298.3 Income tax expense on above $ 34.6 $ 28.7 $ 98.9 $ 91.4 Mortgage Guaranty Group: Net premiums earned $ 133.9 $ 110.7 $ 377.0 $ 330.0 Net investment income and other income 23.0 21.3 66.4 64.3 Total revenues before realized gains or losses $ 157.0 $ 132.0 $ 443.4 $ 394.3 Income (loss) before taxes (credits) and realized investment gains or losses $ (83.0 ) $ 58.1 $ 2.1 $ 182.0 Income tax expense (credit) on above $ (30.3 ) $ 19.1 $ (3.0 ) $ 60.1 Title Insurance Group: Net premiums earned $ 168.1 $ 184.5 $ 491.9 $ 559.2 Title, escrow and other fees 50.9 63.2 166.7 189.3 Sub-total 219.1 247.8 658.7 748.5 Net investment income and other income 7.0 6.6 21.2 20.1 Total revenues before realized gains or losses $ 226.1 $ 254.5 $ 679.9 $ 768.7 Income (loss) before taxes (credits) and realized investment gains or losses (1) $ (3.3 ) $ 10.9 $ 1.0 $ 30.6 Income tax expense (credit) on above $ (1.4 ) $ 3.5 $ (.8 ) $ 9.7 Consolidated Revenues: Total revenues of above Company segments $ 1,002.8 $ 937.7 $ 2,945.0 $ 2,762.7 Other sources (2) 31.4 32.1 96.5 95.3 Consolidated net realized investment gains 3.9 2.2 20.3 17.9 Elimination of intersegment revenues (3) (8.3 ) (7.1 ) (25.8 ) (19.3 ) Consolidated revenues $ 1,029.8 $ 964.9 $ 3,036.0 $ 2,856.7 Consolidated Income Before Taxes: Total income before taxes and realized investment gains or losses of above Company segments $ 26.4 $ 165.0 $ 327.7 $ 511.0 Other sources – net (2) 4.6 1.8 9.9 (1.5 ) Consolidated net realized investment gains 3.9 2.2 20.3 17.9 Consolidated income before income taxes $ 35.0 $ 169.1 $ 357.9 $ 527.4 Consolidated Income Tax Expense: Total income tax expense of above Company segments $ 2.7 $ 51.5 $ 95.1 $ 161.4 Other sources – net (2) 1.6 .6 3.5 (.4 ) Income tax expense on consolidated net realized investment gains 1.3 .7 7.1 6.2 Consolidated income tax expense $ 5.8 $ 52.9 $ 105.7 $ 167.2 9 September 30, December 31, 2007 2006 Consolidated Assets: General $ 9,703.6 $ 9,363.5 Mortgage 2,414.5 2,189.6 Title 780.1 772.7 Other
